DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin on 13 January 2022.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A combustor assembly for a heat engine, the combustor assembly comprising: 
a liner wall defining a combustion chamber; 
a fuel nozzle extending through a deflector assembly into 
[[a]] the deflector assembly comprising: 
a radially extended first wall disposed adjacent to the combustion chamber; 
 of the axially extended second wall by a radially extended portion of the axially extended second wall, wherein the first axially extended portion has a radially outer surface with respect to the centerline and the second axially extended portion has a radially inner surface with respect to the centerline; 
a cavity defined by the radially extended first wall, the radially outer surface of the first axially extended portion, the radially inner surface of the second axially extended portion, and the radially extended portion; and
a seal disposed in the cavity, 
wherein the first axially extended portion provides a radially innermost surface of the axially extended second wall and has a constant cross-section from the radially extended portion to a terminal end of the first axially extended portion.
2-3. (Canceled)  
4. (Currently Amended) The combustor assembly of claim 1 [[3]], wherein the seal is extended 360 degrees through the cavity defining an annulus through the deflector assembly.  
5-7. (Canceled)  
8. (Currently Amended) The combustor assembly of claim 1, wherein the deflector assembly defines an adjustable radial gap between the radially extended first wall and the liner wall.  
9-10. (Canceled)
11. (Currently Amended) The combustor assembly of claim 1, wherein the axially extended second wall is coupled to the radially extended first wall.  
12-13. (Canceled)
14. (Currently Amended) A heat engine, the heat engine comprising: 
a combustion section comprising a combustor assembly and a fuel nozzle having a centerline, 
wherein the combustor assembly comprises an inner liner and an outer liner radially spaced apart from the inner liner  to define 
the combustor assembly further comprising a deflector assembly disposed at an upstream end of both the inner liner and the outer liner
the deflector assembly comprising: 
a radially extended first wall disposed adjacent to the combustion chamber, and 
an axially extended second wall disposed forward of the radially extended first wall and adjacent thereto, wherein the axially extended second wall is coupled to both the inner liner and the outer liner of the axially extended second wall by a radially extended portion of the axially extended second wall, the first axially4Application No. 16/107,227Docket No.: 323762-US-1/146674.532351 Reply to Office Action of July 20, 2021extended portion having a radially outer surface with respect to the centerline and the second axially extended portion having a radially inner surface with respect to the centerline, 
wherein a cavity is defined by the radially extended first wall, the radially outer surface of the first axially extended portion, the radially inner surface of the second axially extended portion, and the radially extended portion, 
wherein a seal is disposed in the cavity, and 
wherein the first axially extended portion provides a radially innermost surface of the axially extended second wall and has a constant cross-section from the radially extended portion to a terminal end of the first axially extended portion.
15-19. (Canceled)  
20. (Currently Amended) The heat engine of claim 14 [[19]], wherein the seal is extended 360 degrees through the cavity defining an annulus through the deflector assembly.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 14, the prior art of record does not teach in combination with the other limitations of the independent claim: “a seal disposed in the cavity” with the claimed structure, orientation, and arrangement relative to the other claimed structures and features. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741